Name: Commission Implementing Decision (EU) 2015/1084 of 18 February 2015 approving on behalf of the European Union certain amendments to Annexes II, V, VII and VIII to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (notified under document C(2015) 797) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: international affairs;  agricultural activity;  Asia and Oceania;  European construction;  animal product;  health
 Date Published: 2015-07-04

 4.7.2015 EN Official Journal of the European Union L 175/45 COMMISSION IMPLEMENTING DECISION (EU) 2015/1084 of 18 February 2015 approving on behalf of the European Union certain amendments to Annexes II, V, VII and VIII to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (notified under document C(2015) 797) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (1), and in particular the third paragraph of Article 3 thereof, Whereas: (1) The Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (the Agreement) provides for the possibility of recognising equivalence for sanitary measures after the exporting Party has objectively demonstrated that its measures achieve the importing Party's appropriate level of protection (the Parties). (2) The Agreement was duly approved by Decision 97/132/EC which also provides that amendments to the Annexes thereto which are the result of the recommendations by the Joint Management Committee should be adopted according to the procedure referred to in Council Directive 72/462/EEC (2). Directive 72/462/EEC was repealed by Council Directive 2004/68/EC (3). Recital 10 of Directive 2004/68/EC states that the public health and official control rules which apply to meat and meat products by virtue of Directive 72/462/EEC have been replaced by those of Regulation (EC) No 854/2004 of the European Parliament and of the Council (4). That recital also states that the other rules of Directive 72/462/EEC have been replaced by Council Directive 2002/99/EC (5) and by Directive 2004/68/EC. (3) New Zealand restructured its competent authorities in 2010 and the new competent authority is now the Ministry for Primary Industries. The Union proposed a slight amendment to the definition of the roles of the Member States and the Commission. The Parties recommended updating Annex II to the Agreement to reflect these changes. (4) The Parties recommended making changes to the definitions of the different equivalence status, notably on the Yes-1 status in the Glossary of Annex V to the Agreement, where a link to the model attestation in Section 1(a) of Annex VII thereto on certification was made. The Parties also wished to provide for a legal basis for the Union to use the integrated electronic system of the Union provided for in Commission Decision 2003/24/EC (6) (TRACES) for laying down the import certificates for Yes-1 products from New Zealand. This use will allow for more rapid certification updates, as well as for further use of electronic certification. The Parties further recommended including definitions for TRACES and the electronic system of New Zealand (E-cert) and updating the names of certain animal diseases listed in the Glossary of Annex V to the Agreement. (5) New Zealand carried out a new risk assessment for the import of bovine semen and embryos. As a result, epizootic haemorrhagic disease is no longer considered a disease of significance for bovine semen and New Zealand has removed its import conditions. Furthermore, the conditions on Q-fever and bovine viral diarrhoea (type II) were revised by New Zealand. The Parties therefore recommended amending Chapter 1 on Semen and Chapter 2 on Embryos of Section 1 and Chapter 28 on Miscellaneous certification provisions of Section 5 of Annex V to the Agreement. The Parties furthermore recommended deleting, in Chapter 1 on Semen of Section 1, the previous actions for New Zealand exports to the Union and introducing a new action requesting the Union to consider reviewing whether testing of semen for infectious bovine rhinotracheitis (IBR) using the polymerase chain reaction (PCR) testing methodology approved by the World Organisation for Animal Health (OIE), which provides an equivalent assurance to IBR disease freedom. It is therefore appropriate to amend the special conditions in Chapters 1 and 2 of Section 1 and the relevant certification provisions in Chapter 28 of Section 5 of Annex V to the Agreement. (6) In relation to live bees, the Union has adopted new legislation for the listing of Member States or regions free of varroosis in bees and to which trade restrictions apply. These apply also to imports from New Zealand, as it is not free of that disease. The Parties recommended adding, in Chapter 3 on Live animals of Section 1 of Annex V to the Agreement, for live bees and bumble bees including bee/bumble bee germplasm set out under special conditions, an export restriction to Member States or regions thereof listed in the Annex to Commission Implementing Decision 2013/503/EU (7). The Union has also amended its import conditions for American foul brood in Commission Decision 2010/270/EU (8). The Parties therefore also recommended amending Chapter 28 on Miscellaneous certification provisions of Section 5 of Annex V to the Agreement. (7) For the reasons of consistency with Chapter 4.B on Fresh Poultry Meat of Section 2 of Annex V to the Agreement, the Parties agreed to amend the Title of Section 2 in Annex V thereto, by including the word fresh before poultry meat. (8) New Zealand conducted a risk assessment on porcine respiratory reproductive syndrome (PRRS) and amended its import conditions for pig meat. The Parties therefore recommended adding PRRS under the special conditions of Chapter 4.A on Fresh Meat of Section 2 of Annex V to the Agreement, on animal health, pigs for exports from the Union to New Zealand and laying down the relevant attestations in Chapter 28 of Section 5 of Annex V thereto. (9) New Zealand revised its rules on carton handling in meat in 2010. The Union evaluated those new rules and determined that they are equivalent to Union rules. The Parties agreed therefore to maintain equivalence, while no change to Annex V to the Agreement is necessary. (10) New Zealand revised its meat inspection system for bovines and ovine and caprine in 2012. The main changes relate to transferring quality related meat inspection tasks to the food business operator, while keeping the overall supervision under the competent authority. The Union evaluated those new rules and determined that they are equivalent to Union rules. The Parties agreed therefore to maintain equivalence, while no change to Annex V to the Agreement is necessary. (11) New Zealand conducted a science based risk assessment on raw milk products and established import requirements and legal mechanisms to recognise equivalence for unpasteurised milk products (excluding raw milk). The Union studied that assessment and both Parties concluded and recommended recognising reciprocal equivalence on these products in 2010. For consistency and simplification, the Parties recommended replacing, in Chapter 8 on Milk and milk products for human consumption of Section 3 of Annex V to the Agreement, the subtypes Soft raw milk cheeses and Hard raw milk cheeses (Parmesan) with a new subtype Unpasteurised milk products (excluding raw milk) set to a Yes-1 status without any special conditions. (12) The Union revised its rules on testing methods for detecting marine biotoxins in live bivalve molluscs in Commission Regulation (EU) No 15/2011 (9). New Zealand submitted to the Union equivalence dossiers on its biotoxin testing methodology and approval criteria in the years 2003, 2006 and 2010. After evaluation, the Parties determined that each other's systems are equivalent, while no change to Annex V to the Agreement is necessary. (13) The Union undertook a major review of its animal by-products (ABP) legislation. Regulation (EC) No 1774/2002 of the European Parliament and of the Council (10) was repealed and replaced by Regulation (EC) No 1069/2009 of the European Parliament and of the Council (11) and Commission Regulation (EU) No 142/2011 (12). Based on an assessment on the maintenance of equivalence, the Parties concluded that the equivalence status for ABP for New Zealand exports to the Union, as well as for Union exports to New Zealand under the Agreement, is not affected by the new Union legislation and no change to Annex V thereto is necessary. (14) As regards the amendment of Regulation (EC) No 1774/2002 by Commission Regulation (EC) No 668/2004 (13) adding flavouring innards and fat derivatives as a separate commodity, the Parties recommended adding flavouring innards as a listed commodity in Chapter 21 on Petfood (includes processed) containing only category 3 material of Section 4 of Annex V to the Agreement. The Parties recommended setting for animal and public health a Yes-3 status for New Zealand exports to the Union and an NE status for Union exports to New Zealand. (15) The Parties recommended amending the Title of Chapter 27 of Section 5 of Annex V to the Agreement from Definitions to Horizontal issues, while deleting all subchapters of that Chapter. (16) The Subchapter Certification Systems of Chapter 27 of Section 5 of Annex V to the Agreement clarifies the type of commodities to which certification systems equivalence applies. The Parties recommended moving this clarification on the type of commodities from the column Special conditions column to the column Equivalence of that Subchapter, without introducing any changes. (17) The Parties recommended inserting in Chapter 27 of Section 5 of Annex V to the Agreement, a subchapter on provisions for the re-export of imported products where the product originates from a third country and from establishment(s) authorised for export the product to both the Union and New Zealand. This provision is currently provided for in Annex VII to Commission Decision 2003/56/EC (14). (18) Based on an assessment, the Parties concluded that, for products where equivalence Yes-1 is established, both Parties' microbiological monitoring and testing systems for fishery and dairy products were equivalent, though acknowledged that the microbiological criteria may differ. The responsibility for meeting the specific importing Parties' food safety criteria is with the exporting operators. The Parties recommended including, in Chapter 27 of Section 5 of Annex V to the Agreement, a subchapter on provisions on a microbiological monitoring and testing system. These provisions also apply to the meat sector, based on the equivalence status previously agreed by the Parties. (19) Based on an evaluation, the Parties concluded that each Party' systems for listing establishments are equivalent. The Parties therefore recommended laying down, in Chapter 27 of Section 5 of Annex V to the Agreement, a subchapter on provisions for a simplified listing procedure for New Zealand establishments producing animal products for export to the Union. This applies to products where equivalence is established on public health. (20) The Union amended its import conditions on bovine spongiform encephalopathy (BSE) in Regulation (EC) No 999/2001 of the European Parliament and of the Council (15). To reflect those amendments, the Parties recommended updating Chapter 28 on Miscellaneous certification provisions of Section 5 of Annex V to the Agreement. (21) Rather than listing Member States and regions thereof free from IBR and with approved control programmes in place in Chapter 28 of Section 5 of Annex V to the Agreement, the Parties recommended that Chapter 28 refers to Commission Decision 2004/558/EC (16), which recognises and lists those Member States and regions thereof. (22) Rather than listing Member States and regions thereof with free from Aujeszky's disease and with approved control programmes in place in Chapter 28 of Section 5 of Annex V to the Agreement, the Parties recommended that Chapter 28 refers to Commission Decision 2008/185/EC (17) which recognises and lists those Member States and regions thereof. (23) The Parties recommended adding a certificate attestation in Chapter 28 of Section 5 of Annex V to the Agreement, for classical swine fever (CSF) for products from feral pigs exported from the Union to New Zealand. (24) In the interests of consistency with Chapter 28 of Section 5 of Annex V to the Agreement, the Parties recommended using the term attestation throughout the table of Chapter 29 on Mutually agreed disease control measures in that Annex. (25) The Parties recommended splitting Chapter 29 of Section 5 of Annex V to the Agreement, into two Subchapters, 29.A. Mutually agreed disease status for specific diseases, incorporating the existing Chapter 29, and a new Subchapter 29.B. Mutually agreed disease control measures in the event of the occurrence of a specific disease. (26) As regards Article 6 of the Agreement, namely Adaption to Regional Conditions, the Parties recommended including, in Subchapter 29.B of Section 5 of Annex V thereto, the common trade conditions for certain animal products in the event of the occurrence of a specific disease in each other's territories. (27) To simplify certification in Annex VII to the Agreement and to facilitate the move to electronic certification, the Parties recommended amending Section 1 of that Annex to provide for the possibility to reduce the number of model certificates through minimising the number of required attestations. Furthermore, the Parties recommended that the need to include the legislative references of the exporting Party, as provided for in Annex V to the Agreement, should be at the discretion of the importing Party. (28) The Parties clarified that the model health attestation, as laid down in Section 1 of Annex VII to the Agreement, may be used when a live animal or product has equivalence Yes (1) on public health or animal health only, without the need for certification equivalence. Consequently, the Parties recommended amendments to Section 1 of that Annex, including to the provision for the model attestation to be used on certificates issued after the date of departure, such that its use be limited to live animals and products for which certification systems equivalence has been determined in Chapter 27 of Section 5 of Annex V thereto. (29) The Parties recommended laying down, in Section 1 of Annex VII, the legal basis for certain optional additional provisions laid down in Annex V to the Agreement, to be included in the certificate. This amendment relates to additional attestations described in Chapter 28 of Section 5 of that Annex and, for Union exports to New Zealand, the additional attestation the animal product is eligible for intra-Union trade without restriction. (30) To simplify certification in Section 2 of Annex VII to the Agreement, and to facilitate the shift to electronic certification, the Parties recommended removing the need for certificates to include the explanatory notes providing guidance for completion, as well as the need to include attestations that are irrelevant to the consignment. Furthermore, the Parties recommended that minor amendments to be made to the format of the model certificate are permitted. (31) Both Parties have developed electronic certification systems, as well as a link enabling data transfer between the New Zealand E-cert and the Union TRACES systems, thereby enabling certification to be provided electronically for New Zealand products exported to the Union. As that electronic certification provides equivalent guarantees to paper based certification, the Parties recommended amending Annex VII to the Agreement to provide the legal mechanism necessary to allow for the exclusive use of electronic certification. (32) The Parties re-evaluated the frontier checks of live animals and animal products laid down in Section A of Annex VIII to the Agreement. The Parties recommended laying down the level of identity checks to 100 % whereby this rate may be applied by the Parties in a discretionary way. The Parties further recommended laying down a legal basis for delegating the activities for the frontier checks to a responsible person or agency. Based on the high level of performance and reliability in bilateral trade, the Parties recommended reducing the frequency rate of physical checks for animal products for human consumption from 2 % to 1 %. The Parties further clarified that live animals for human consumption are in the same category as animal products for human consumption in relation to the testing frequency for physical checks and therefore recommended adding Live animals before animal products for human consumption in Chapter 2 on Physical checks, now amended into Physical checks (including random or targeted) of Section A of that Annex. (33) After a re-evaluation of the inspection fees for border checks, the Parties recommended updating these fees in Section B of Annex VIII to the Agreement. For New Zealand exports to the Union, the Parties recommended that the inspection fees be applied in accordance with Annex V to Regulation (EC) No 882/2004 of the European Parliament and of the Council (18) with a reduction of 22,5 %. This reduction rate is calculated on the assumption that the rate of the physical checks for New Zealand imports is only 10 % of the normal physical checks rate applied to other third countries and assuming that the costs for physical checks account for 25 % of the total fees costs. For Union exports to New Zealand, there is a differentiation between consignments where documentary and identity checks are carried out and those where additionally physical checks are carried out. There is further laid down an inflation adjustment for New Zealand's inspection fees. (34) Due to changes to the laws of both Parties, the legislative references within the Annexes to the Agreement are out-of-date. Both Parties therefore recommended updating the legislation references of the Union and New Zealand in those Annexes. (35) When referring to those proposed amendments to Annexes II, V, VII and VIII to the Agreement, at its meetings and conference calls on 30-31 March 2009, 24 June 2010, 24 March 2011, 29-30 May 2012 and 12 December 2013, the Joint Management Committee recommended that they be made. (36) As a result of those recommendations, it is appropriate to amend the relevant provisions in Annexes II, V, VII and VIII to the Agreement. (37) Pursuant to Article 16 of the Agreement, amendments to the Annexes are agreed jointly, which may be done by correspondence in an Exchange of Letters between the Parties. (38) Accordingly, the recommended amendments to Annexes II, V, VII and VIII to the Agreement should be approved on behalf of the Union. (39) Pursuant to Article 18(3) of the Agreement, agreed amendments of the Annexes to the Agreement should enter into force on the first day of the month following the date on which the Parties notified each other in writing that their respective internal procedures for the approval of amendments have been completed. (40) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed. HAS ADOPTED THIS DECISION: Article 1 Pursuant to the recommendations made by the Joint Management Committee established under Article 16 of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products, the amendments to Annexes II, V, VII and VIII to that Agreement are hereby approved on behalf of the European Union. The text of an Exchange of Letters constituting an Arrangement with New Zealand, including the amendments to Annexes II, V, VII and VIII to the Agreement, is attached to this Decision. Article 2 The Director-General for Health and Food Safety is hereby authorised, on behalf of the European Union, to sign the Letter in order to bind the European Union. Article 3 The amending Arrangement in the form of an Exchange of Letters shall be published in the Official Journal of the European Union, as well as the date of its entry into force. Article 4 This Decision is addressed to the Member States. Done at Brussels, 18 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 57, 26.2.1997, p. 4. (2) Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat products from third countries (OJ L 302, 31.12.1972, p. 28). (3) Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (OJ L 139, 30.4.2004, p. 321). (4) Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (OJ L 139, 30.4.2004, p. 206). (5) Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (OJ L 18, 23.1.2003, p. 11). (6) Commission Decision 2003/24/EC of 30 December 2002 concerning the development of an integrated computerised veterinary system (OJ L 8, 14.1.2003, p. 44). (7) Commission Implementing Decision 2013/503/EU of 11 October 2013 recognising parts of the Union as free from varroosis in bees and establishing additional guarantees required in intra-Union trade and imports for the protection of their varroosis-free status (OJ L 273, 15.10.2013, p. 38). (8) Commission Decision 2010/270/EU of 6 May 2010 amending Parts 1 and 2 of Annex E to Council Directive 92/65/EEC as regards the model health certificates for animals from holdings and for bees and bumble bees (OJ L 118, 12.5.2010, p. 56). (9) Commission Regulation (EU) No 15/2011 of 10 January 2011 amending Regulation (EC) No 2074/2005 as regards recognised testing methods for detecting marine biotoxins in live bivalve molluscs (OJ L 6, 11.1.2011, p. 3). (10) Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (OJ L 273, 10.10.2002, p. 1). (11) Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (OJ L 300, 14.11.2009, p. 1). (12) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (13) Commission Regulation (EC) No 668/2004 of 10 March 2004 amending certain Annexes to Regulation (EC) No 1774/2002 of the European Parliament and of the Council, as regards the importation from third countries of animal by-products (OJ L 112, 19.4.2004, p. 1). (14) Commission Decision 2003/56/EC of 24 January 2003 on health certificates for the importation of live animals and animal products from New Zealand (OJ L 22, 25.1.2003, p. 38). (15) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1). (16) Commission Decision 2004/558/EC of 15 July 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (OJ L 249, 23.7.2004, p. 20). (17) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszky's disease and criteria to provide information on this disease (OJ L 59, 4.3.2008, p. 19). (18) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). ANNEX AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS constituting an Arrangement with New Zealand on the amendments to Annexes II, V, VII and VIII to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products of 17 December 1996 23 March 2015 Dear Ms Roche, With reference to Article 16(2) of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products of 17 December 1996, I have the honour to propose the following amendments to Annexes II, V, VII and VIII to the Agreement as follows. As recommended by the Joint Management Committee established under Article 16(1) of the Agreement, to replace the text of Annexes II, V, VII and VIII with the respective texts of Annexes II, V, VII and VIII as attached hereto. I would be obliged if you would confirm New Zealand's concurrence with these amendments to the Annexes to the Agreement. With reference to Article 18(3) of the Agreement, I am also pleased to inform you that the internal procedure of the European Union for the approval of the amendments has been completed. Please accept the assurance of my highest consideration. For the European Union Ladislav MIKO 31 March 2015 Dear Mr Miko, I have the honour to refer to your letter containing details of proposed modifications to Annexes II, V, VII and Annex VIII of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products of 17 December 1996. In this regard I have the honour to confirm the acceptability to New Zealand of the proposed modifications, as recommended by the Joint Management Committee established under Article 16(1) of the Agreement, a copy of which is attached hereto. With reference to Article 18(3) of the Agreement, I am also pleased to inform you that the internal procedure of New Zealand for the approval of the amendments has been completed. Please accept, Sir, the assurances of my highest consideration. Yours sincerely For the competent authority of New Zealand Ms Deborah ROCHE Deputy Director-General Policy & Trade ANNEX II RESPONSIBLE AUTHORITIES PART A New Zealand The Ministry for Primary Industries is responsible for controls in sanitary issues and veterinary affairs.  In terms of exports to the European Union the Ministry for Primary Industries is responsible for setting sanitary (food safety) and animal health (zoosanitary) standards and requirements and specifying the health certification attesting to the agreed sanitary and zoosanitary standards and requirements,  In terms of imports into New Zealand, the Ministry for Primary Industries is responsible for setting sanitary (food safety) and animal health (zoosanitary) standards and requirements. PART B European Union Control is shared between the national services in the individual Member States and the European Commission. In this respect, the following applies:  In terms of exports to New Zealand, the Member States are responsible for the control of production circumstances and requirements, including statutory inspections/audits and issuing health certification attesting to the agreed standards and requirements,  In terms of imports into the European Union, the European Commission is responsible for overall coordination, inspections/audits of control systems and the necessary legislative action to ensure uniform application of standards and requirements within the internal market. ANNEX V RECOGNITION OF SANITARY MEASURES Glossary Yes (1) Equivalence agreed. Model health attestations in Annex VII, Section 1(a) to be used. The EU may lay down its import certificates for live animals and animal products from New Zealand with a Yes-1  status in TRACES using a model as agreed by both Parties. Yes (2) Equivalence agreed in principle. Some specific issue(s) to be resolved. Importing party's model health certificate or veterinary documents to be used. Yes (3) Equivalence in form of compliance with importing Party's requirements. Importing party's model health certificate or veterinary documents to be used. NE Not evaluated. Importing party's model veterinary health certificate or veterinary documents to be used. E Still evaluating  under consideration. Importing party's model health certificate or veterinary documents to be used. [] Issues targeted for imminent resolution. No Not equivalent and/or further evaluation is required. Trade may occur if the exporting Party meets the importing Party's requirements. N.A. Not applicable ASF African swine fever BSE Bovine spongiform encephalopathy BT Bluetongue C Celsius CBPP Contagious bovine pleuropneumonia CSF Classical swine fever EU/NZ European Union/New Zealand E-Cert New Zealand's electronic data transmission system for export health certification. EIA Equine infectious anaemia FMD Foot and mouth disease gst goods and services tax HPNAI Highly pathogenic notifiable avian influenza HTST High Temperature/Short Time IBR Infectious bovine rhinotracheitis LPNAI Low pathogenic notifiable avian influenza LSD Lumpy skin disease min minute(s) ND Newcastle disease None No special conditions OIE Office International des Epizooties PAP Processed animal protein PPR Peste des petits ruminants PRRS Porcine Reproductive and Respiratory Syndrome RND Rinderpest SVD Swine vesicular disease TRACES The EU's electronic data transmission system for (export) health certification. TSE Transmissible spongiform encephalopathy UHT Ultra high temperature VS Vesicular stomatitis Section 1 Germplasm and live animals Commodity EU Exports to New Zealand (1) New Zealand Exports to EU Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EU standards NZ standards NZ standards EU standards 1. Semen  Cattle 88/407/EEC Biosecurity Act 1993 S 22 Yes (1) See Chapter 28:  Q-fever  Bluetongue Animal Products Act 1999 88/407/EEC 2011/630/EU E IBR. see Chapter 28 The EU to consider reviewing whether testing of semen for IBR using the OIE approved PCR testing methodology provides an equivalent assurance to IBR disease freedom.  Sheep/goats 92/65/EEC 2010/470/EU Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC 2010/472/EU NE  Pigs 90/429/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 90/429/EEC 2012/137/EU NE  Deer 92/65/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC No  Horses 92/65/EEC 2010/470/EU Biosecurity Act 1993 S 22 Yes (3) Animal Products Act 1999 92/65/EEC 2004/211/EC 2010/471/EU Yes (3)  Dogs 92/65/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC NE 2. Embryos (except embryos subject to penetration of the zona pellucida)  Cattle in-vivo derived embryos 89/556/EEC Biosecurity Act 1993 Yes (1) See Chapter 28:  Q-fever  Bovine viral diarrhoea (type II) Animal Products Act 1999 89/556/EEC 2006/168/EC Yes (1) in vitro derived embryos 89/556/EEC Biosecurity Act 1993 Yes (1) See Chapter 28:  Q-fever  Bovine viral diarrhoea (type II) Animal Products Act 1999 Yes (3)  Sheep/goats 92/65/EEC 2010/470/EU Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC 2010/472/EU NE  Pigs 92/65/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC NE  Deer 92/65/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC No  Horses 92/65/EEC 2010/470/EU Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC 2004/211/EC 2010/471/EU Yes (3)  Poultry hatching eggs 2009/158/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 2009/158/EC Regulation (EC) No 798/2008 Yes (3) Salmonella see Chapter 28.  Ratites hatching eggs NE 3. Live animals  Cattle 64/432/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 Regulations (EC) No 999/2001 (EU) No 206/2010 Yes (3) IBR see Chapter 28  Sheep/goats 91/68/EEC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 No Animal Products Act 1999 2004/212/EC Regulations (EC) No 999/2001 (EU) No 206/2010 Yes (3) The EU to consider scrapie freedom of NZ  Swine 64/432/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EU) No 206/2010 Yes (3) Aujeszky's disease see Chapter 28  Deer 2004/68/EC 92/65/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2004/68/EC Regulation (EU) No 206/2010 Yes (3)  Equidae 2009/156/EC Biosecurity Act 1993 S 22 Yes (3) Animal Products Act 1999 92/260/EEC 93/195/EEC 93/196/EEC 93/197/EEC 2004/211/EC 2009/156/EC 2010/57/EU Yes (3) EIA see Chapter 28  Dogs, cats and ferrets Commercial: 92/65/EEC 2013/519/EU Non-commercial: 2003/803/EC Regulations (EC) No 998/2003 (EU) No 576/2013 (EU) No 577/2013 Biosecurity Act 1993 S 22 Yes (3) Rabies see Chapter 28 Animal Products Act 1999 Commercial Imports: 92/65/EEC 2011/874/EU 2013/519/EU Non-commercial: 2011/874/EU 2013/519/EU 2013/520/EU Regulations (EC) No 998/2003 (EU) No 576/2013 (EU) No 577/2013 Yes (3) Rabies see Chapter 28  Live poultry 2009/158/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 2009/159/EC Regulation (EC) No 798/2008 Yes (3) Salmonella see Chapter 28  Ratites NE NE  Live bees bumble bees including bee/bumble bee germplasm 92/65/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC 2013/503/EU Regulation (EU) No 206/2010 Yes (1) Bees/bumble bees see Chapter 28 No trade of commodities to Member States or regions, listed in the Annex to Commission Implementing Decision 2013/503/EU. Section 2 Meat (including fresh meat, fresh poultry meat, farmed and wild game meat), minced meat, meat preparations and meat products for human consumption Commodity EU Exports to New Zealand New Zealand Exports to EU Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EU standards NZ standards NZ standards EU standards 4. Meat 4.A. Fresh Meat as defined in Regulation (EC) No 853/2004. Includes minced meat unprocessed (fresh) blood/bones/fat for human consumption. Animal health  Ruminants  Equidae 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 2002/99/EC Regulations (EC) No 999/2001 (EU) No 206/2010 Yes (1)  Pigs 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 2002/99/EC Regulation (EU) No 206/2010 Yes (1) Public health Regulations (EC) (2) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Chapter 28 Animal Products Act 1999 2011/163/EU Regulations (EC) (2) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EU) No 206/2010 Yes (1) Salmonella and BSE see Chapter 28  Minced meat must be frozen. 4.B. Fresh Poultry Meat Animal health  poultry 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 2002/99/EC Regulation (EC) No 798/2008 Yes (3)  turkeys Yes (3) NE Public health Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 798/2008 NE 4.C. Farmed Game Meat Animal health  Deer  Pigs 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 2002/99/EC Regulation (EU) No 206/2010 Yes (1)  Rabbit 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 2002/99/EC Regulation (EC) No 119/2009 Yes (1)  Other land mammals 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC Regulation (EC) No 119/2009 Yes (1)  Feathered (including ratite) 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 2002/99/EC Regulation (EC) No 798/2008 Yes (3) Public health  Land mammals Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 119/2009 Yes (1)  Feathered Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2011/163/EU Regulation (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 798/2008 Yes (3)  Ratite Yes (1) Yes (1) 4.D. Wild game meat Animal health  Deer  Rabbit 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 2002/99/EC Regulations (EC) No 119/2009 (EU) No 206/2010 Yes (1)  Pigs 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF and PRRS see Chapter 28 Animal Products Act 1999 2002/99/EC Regulations (EC) No 119/2009 (EU) No 206/2010 Yes (1)  Other wild land mammals 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC Regulation (EC) No 119/2009 NE  Feathered 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC Regulation (EC) 798/2008 Yes (3) Public health  Wild land mammals Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 119/2009 Yes (1) Unskinned and uneviscerated wild leporidae must be chilled to + 4 °C for a maximum of 15 days prior to the intended time of import.  Feathered Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 798/2008 NE 5. Meat preparations 5.A. Meat preparations from fresh meat Animal health  Ruminants  Pigs 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 2000/572/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1) Public health Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Chapter 28 Animal Products Act 1999 2000/572/EC 2011/163/EU Regulation (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1) Frozen only BSE see Chapter 28 5.B. Meat preparations derived from fresh poultry meat Animal health  Poultry 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 2000/572/EC 2002/99/EC Regulation (EC) No 798/2008 Yes (3)  Turkey Yes (3) NE Public health Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 Health Act 1956 Animal Products Act 1999 Yes (1) Animal Products Act 1999 2000/572/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 NE Frozen only 5.C. Meat preparations derived from farmed game meat Animal health  Deer  Pigs 92/118/EEC 2002/99/EC Regulation (EU) No 206/2010 Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 92/118/EEC 2000/572/EC 2002/99/EC Regulation (EU) No 206/2010 Yes (1)  Rabbit 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/118/EEC 2000/572/EC 2002/99/EC Yes (1)  Ratites 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 2000/572/EC 2002/99/EC Regulation (EC) No 798/2008 Yes (3)  Feathered 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 2000/572/EC 2002/99/EC Regulation (EC) No 798/2008 Yes (3) Public health  Deer  Pigs  Rabbit Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2000/572/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1) Frozen only  Feathered  Ratites Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1) 2000/572/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 798/2008 NE Yes (1) 5.D. Meat preparations derived from wild game meat Animal health  Deer  Rabbit 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 2000/572/EC 2002/99/EC Yes (1)  Pigs 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF and PRRS see Chapter 28 Animal Products Act 1999 2000/572/EC 2002/99/EC Yes (1)  Feathered 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 2000/572/EC 2002/99/EC Regulation (EC) No 798/2008 Yes (3) Public health  Wild land mammals Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2000/572/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1) Frozen Only  Feathered Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1) 2000/572/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 798/2008 NE 6. Meat products 6.A. Meat products derived from fresh meat Animal health  Ruminants  Horses  Pigs 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 2002/99/EC 2007/777/EC Regulation (EC) No 999/2001 Yes (1) Public health Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Chapter 28 Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1) BSE see Chapter 28 6.B. Meat products derived from fresh poultry meat Animal health 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated shelf stable F03 treatment Animal Products Act 1999 2002/99/EC 2007/777/EC Regulation (EC) No 798/2008 Yes (3) Public health Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 798/2008 NE 6.C. Meat products derived from farmed game Animal health  Pigs  Deer  Rabbit 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Yes (1)  Ratites 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated shelf stable F03 treatment Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Regulation (EC) No 798/2008 Yes (3)  Other feathered 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated shelf stable F03 treatment Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Yes (3) Public health  Pigs  Deer  Rabbit Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 999/2001 Yes (1)  Feathered Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 798/2008 Yes (3)  Ratite Yes (1) Yes (1) 6.D. Meat products derived from wild game Animal health Wild game  Pigs 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF and PRRS see Chapter 28 Animal Products Act 1999 2002/99/EC 2007/777/EC Yes (1)  Deer  Rabbit 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 2002/99/EC 2007/777/EC Yes (1)  Feathered 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated shelf stable F03 treatment Animal Products Act 1999 2002/99/EC 2007/777/EC Regulation (EC) 798/2008 Yes (3) Public health Wild game Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1)  Feathered Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 798/2008 NE Section 3 Other products for human consumption Commodity EU Exports to New Zealand1 New Zealand Exports to EU Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EU standards NZ standards NZ standards EU standards 7. Products intended for human consumption 7.A. Animal casings Animal health  Cattle  Sheep  Goats  Pigs 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/118/EEC 2003/779/EC 2007/777/EC 477/2010/EU Regulation (EC) No 999/2001 Yes (1) Public health Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Chapter 28 Animal Products Act 1999 Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1) BSE see Chapter 28 7.B. Processed bones and bone products for human consumption Animal health Fresh meat:  Ruminants  Horses  Pigs 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Regulation (EC) No 999/2001 Yes (1)  Poultry 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated shelf stable F03 treatment Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Yes (3) Farmed game  Pigs  Deer 92/118/EC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Yes (1)  Feathered 92/118//EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated shelf stable F03 treatment Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Yes (3) Wild game  Deer  Pigs 92/118/EC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF and PRRS see Chapter 28 Animal Products Act 1999 92/118/EC 2002/99/EC 2007/777/EC Yes (1)  Feathered Yes (1) Heat treated shelf stable F03 treatment Yes (3) Public health Fresh meat:  Ruminants  Horses  Pigs Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Chapter 28 Animal Products Act 1999 2007/777/EC Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1) BSE see Chapter 28 Poultry Fresh meat Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Food Act 1981 Health Act 1956 2007/777/EC Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 NE Farmed game  Mammals 92/118/EEC Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Food Act 1981 Health Act 1956 2007/777/EC Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1)  Feathered Yes (1) NE Wild game  Mammals Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Food Act 1981 Health Act 1956 2007/777/EC Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1)  Feathered Yes (1) NE 7.C. Processed animal protein for human consumption Animal health PAP derived from fresh meat:  Ruminants  Horses  Pigs 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC 477/2010/EU Regulation (EC) No 999/2001 Yes (1) Poultry PAP derived from fresh meat 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated shelf stable F03 treatment Animal Products Act 1999 94/438/EC 92/118/EEC 2002/99/EC 2007/777/EC Yes (3) Farmed game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC 477/2010/EU Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated shelf stable F03 treatment Yes (3) Wild game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) CSF and PRRS see Chapter 28 Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC 477/2010/EU Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated shelf stable F03 treatment Yes (3) Public health PAP derived from fresh meat  Ruminants  Horses  Pigs Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Chapter 28 Animal Products Act 1999 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 999/2001 Yes (1) BSE see Chapter 28 Poultry PAP derived from fresh meat Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 NE Farmed game Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1)  Feathered Yes (1) NE Wild game Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1)  Feathered Yes (1) NE 7.D. Blood and blood products for human consumption Animal health Blood and blood products derived from fresh meat:  Ruminants  Horses  Pigs 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Regulations (EC) No 999/2001 (EU) No 206/2010 Yes (1) Poultry Blood and blood products fresh poultry meat 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated shelf stable F03 treatment Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Regulation (EC) No 798/2008 Yes (3) Farmed game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) PRRS see Chapter 28 Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated shelf stable F03 treatment Yes (3) Wild game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) CSF and PRRS see Chapter 28 Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated shelf stable F03 treatment Yes (3) Public health  Ruminants  Horses  Pigs Fresh meat Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Chapter 28 Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1) BSE see Chapter 28 Poultry Fresh meat Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 NE Farmed game  Mammals Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1)  Feathered game Yes (1) NE Wild game  Mammals Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1)  Feathered game Yes (1) NE 7 E. Lard and rendered fats for human consumption Animal health Domestic mammals Products derived from fresh meat:  Ruminants  Horses  Pigs 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Regulation (EC) No 999/2001 Yes (1) Poultry Products derived from fresh meat: 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated shelf stable F03 treatment Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Regulation (EC) No 798/2008 Yes (3) Farmed game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Regulation (EC) No 999/2001 Yes (1)  Feathered game Yes (1) Heat treated shelf stable F03 treatment Yes (3) Wild game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) CSF see Chapter 28 Animal Products Act 1999 92/118/EEC 2002/99/EC 2007/777/EC Regulation (EC) No 999/2001 Yes (1)  Feathered game Yes (1) Heat treated shelf stable F03 treatment Yes (3) Public health  Ruminants  Horses  Pigs Fresh meat Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Chapter 28 Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1) BSE see Chapter 28 Poultry Fresh meat Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 NE Farmed game Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1)  Feathered game Yes (1) NE Wild game 92/118/EEC Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 2007/777/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1)  Feathered game Yes (1) NE 7.F. Gelatines for human consumption Animal health 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC Regulation (EC) No 999/2001 NE Public health Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 NE BSE see Chapter 28 Animal Products Act 1999 Food Act 1981 Health Act 1956 Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 2074/2005 NE BSE see Chapter 28 7.G. Collagen for human consumption Animal health Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 999/2001 NE Public health Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 NE BSE see Chapter 28 Animal Products Act 1999 Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 NE BSE see Chapter 28 7.H. Stomachs and Bladders (Salted, Dried, or heated and other products) Animal health  Cattle  Sheep  Goats  Pigs 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (3) Animal Products Act 1999 2002/99/EC 2007/777/EC Regulation (EC) No 999/2001 Yes (1) Public health Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2011/163/EU Regulations (EC) No 999/2001 (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Yes (1) 8. Milk and milk products for human consumption. Includes colostrum and colostrum-based products for human consumption. Animal health Domestic mammals including  Cattle  Buffalo  Sheep  Goats 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 2002/99/EC Regulation (EU) No 605/2010 Yes (1) Public health  Pasteurised Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EU) No 605/2010 Yes (1)  Not pasteurised, thermised cheeses Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 NZ (milk and milk products processing) food standards 2002 Yes (1) Thermised cheeses see Chapter 28 Food Act 1981 Animal Products Act (1999) 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EU) No 605/2010 Yes (1)  Unpasteurised milk products (excluding raw milk) Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 Health Act 1956 Yes (1) Food Act 1981 Animal Products Act (1999) 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EU) No 605/2010 Yes (1) 9. Fishery products for human consumption (excluding live) Animal Health Wild marine  Finfish  Eggs/roes  Molluscs  Echinoderms  Tunicates, gastropods and crustaceans 2002/99/EC Regulation (EC) No 1251/2008 Biosecurity Act 1993 S 22 Yes (1) Salmonids see Chapter 28 Eggs/roes see Chapter 28 Animal Products Act 1999 Regulation (EC) No 1251/2008 Yes (1) Wild fresh water  Salmonids  Eggs/roes  Crayfish 2002/99/EC Regulation (EC) No 1251/2008 Biosecurity Act 1993 S 22 Yes (1) Salmonids see Chapter 28 Eggs/roes see Chapter 28 Crayfish (frozen or processed) Animal Products Act 1999 Regulation (EC) No 1251/2008 Yes (1) Crayfish (frozen or processed)  Finfish (non salmonid)  Molluscs  Crustaceans 2002/99/EC Regulation (EC) No 1251/2008 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1251/2008 Yes (1) Aquaculture products (marine & fresh water  farmed)  Salmonids  Eggs/roes 2002/99/EC Regulation (EC) No 1251/2008 Biosecurity Act 1993 S 22 Yes (1) Salmonids see Chapter 28 Eggs/roes see Chapter 28 Animal Products Act 1999 Regulation (EC) No 1251/2008 Yes (1) Salmonids (gutted)  Molluscs, echinoderms,  Tunicates, gastropods and crustaceans 2002/99/EC Regulation (EC) No 1251/2008 Biosecurity Act 1993 S 22 Yes (1) Frozen or processed Animal Products Act 1999 Regulation (EC) No 1251/2008 Yes (1) Frozen or processed  Finfish (non salmonid) 2002/99/EC Regulation (EC) No 1251/2008 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1251/2008 Yes (1) Public Health  Finfish  Eggs/roes  Bivalve molluscs, echinoderms, tunicates, gastropods and crustaceans Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2011/163/EU (Aquaculture) Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 2074/2005 Yes (1) 10. Live fish, molluscs, crustaceans, including eggs and gametes Animal health For human consumption  live molluscs echinoderms, tunicates, gastropods  live crustaceans  live finfish  other aquatic animals 93/53/EEC 95/70/EC 2002/99/EC Regulation (EC) No 1251/2008 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1251/2008 Yes (1) For breeding, farming, rearing, relaying  live molluscs and fish 93/53/EEC 95/70/EC Regulation (EC) No 1251/2008 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1251/2008 Yes (3) Public health  live finfish  live molluscs, echinoderms, tunicates, gastropods  live crustaceans  other fish Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2011/163/EU (aquaculture for human consumption) Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 2074/2005 Yes (1) 11. Miscellaneous products for human consumption 11.A. Honey Animal health 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/118/EEC 2002/99/EC Yes (3) Public health 2001/110/EC Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 Health Act 1956 NE Animal Products Act 1999 2001/110/EC 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 2074/2005 Yes (3) 11.B. Frogs' legs Animal health 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC NE Public health Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 Health Act 1956 NE Animal Products Act 1999 Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 2074/2005 NE 11.C. Snails for human consumption Animal health 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC NE Public health Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 Health Act 1956 NE Animal Products Act 1999 Regulations (EC) No 853/2004 (EC) No 854/2004 (EC) No 2074/2005 NE 11.D. Egg products Animal health 2002/99/EC 2009/158/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC 2009/158/EC NE Public health Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 Food Act 1981 Health Act 1956 NE Animal Products Act 1999 2011/163/EU Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 798/2008 NE Section 4 Products not intended for human consumption Commodity EU Exports to New Zealand1 New Zealand Exports to EU Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EU standards NZ standards NZ standards EU standards 12. Animal casings for the production of pet food or for technical purposes Animal health  Cattle  Sheep  Goats  Pigs Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (2) TSE related restrictions apply. Animal Products Act 1999 2003/779/EC Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Yes (1) BSE see Chapter 28 Public health Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Health Act 1956 Agricultural Compounds and Veterinary Medicines Act 1997 Yes (1) BSE see Chapter 28 Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Yes (1) BSE see Chapter 28 13. Milk, milk products and colostrum not intended for human consumption Animal health  Cattle  Sheep  Goats Pasteurised, UHT or sterilised Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1) Unpasteurised colostrum and milk for uses outside the feed chain Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (3) Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (3) Public health N.A. N.A. 14. Bones and bone products (excluding bone meal), horns and horn products (excluding horn meal) and hooves and hoof products (excluding hoof meal) for uses other than as feed material, organic fertiliser or soil improver Animal health Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Yes (1) BSE see Chapter 28 Public health N.A. N.A. 15. Processed (rendered) animal protein for feedingstuffs Animal health PAP intended for the production of petfood Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Yes (1) BSE see Chapter 28 Animal Products Act 1999 Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Yes (1) BSE see Chapter 28 PAP derived from non-mammalian material Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011  fish material Yes (1) Yes (1)  avian material Yes (2) 70 °C/50 min 80 °C/9 min or 100 °C/1 min or equivalent Yes (1) Public health N.A. N.A. 16. Processed blood and blood products (excluding serum from equidae) for uses outside the feed chain Animal health  Bovine, ovine, caprine, porcine Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1) BSE see Chapter 28  Equidae Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 NE  Avian Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 NE Public health N.A. N.A. 17. Lard and rendered fats not for human consumption, including fish oils Animal health  rendered fats and oils Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (1) BSE see Chapter 28 Additional BSE-related labelling requirements apply. Animal Products Act 1999 Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Yes (1) BSE see Chapter 28  Lards (porcine) Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (1) Product to be derived from porcine fresh meat, farmed and wild game with Yes (1) for animal health indicated previously. Animal Products Act 1999 Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Yes (1) CSF see Chapter 28  Fish oil Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1) Fat derivatives from Cat 2 or Cat 3 material as in Regulation (EC) No 1069/2009 Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Biosecurity Act 1993 S 22 Regulations (EC) No 1069/2009 (EU) No 142/2011 E Public health N.A. N.A. 18. A. Gelatines for feed or for purposes outside the feed chain Animal health Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 NE Public health N.A. N.A. 18. B. Hydrolysed Protein, collagen, di and tri-calcium phosphate Animal health Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 NE Public health N.A. N.A. 19. Hides and skins Animal health  Ungulates excluding equidae Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1)  Equidae  Other mammals Regulations (EC) No 1069/2009. (EU) No 142/2011 NE Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1)  Ratite (Ostrich, emu, rhea) Regulation (EC) No 1069/2009 Biosecurity Act 1993 S 22 NE Regulation (EC) No 1069/2009 Yes (1) Public health N.A. N.A. 20. Wool and fibre/hair Animal health  Sheep, goats, camelids Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (1) Scoured wool only Clean and washed at 75 °C or equivalent Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1)  Other ruminants and pigs Regulations (EC) No 1069/2009 (EU) No 142/2011 NE Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1)  Other Regulations (EC) No 1069/2009 (EU) No 142/2011 NE Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1) Public health N.A. N.A. 21. Petfood (includes processed) containing only category 3 material Animal health Processed petfood (mammalian) Hermetically sealed containers Semi-moist and dried petfood dog chews from ungulates (excluding equidae) Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (1) BSE see Chapter 28 Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1) BSE see Chapter 28 Flavouring innards NE Yes (3) Processed petfood (non-mammalian)  Hermetically sealed containers  Semi-moist and dried petfood Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1) Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1)  fish material Yes (1) Yes (1)  avian material Yes (2) 70 °C/50 min 80 °C/9 min 100 °C/1 min or equivalent Yes (1) Flavouring innards NE Yes (3) Raw petfood For direct consumption Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 NE BSE see Chapter 28 Public health N.A. N.A. 22. Serum from equidae Animal health Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 NE Public health N.A. N.A. 23. Other animal by-products for the manufacture of feed including petfood, and for uses outside the feed chain Animal health Fresh meat  Bovine  Ovine  Caprine  Porcine  Equine Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (1) Product to be derived from fresh meat, farmed and wild game with Yes (1) for animal health indicated previously Animal Products Act 1999 Regulations (EC) No 999/2001 (EC) No 1069/2009 (EU) No 142/2011 Yes (1) BSE see Chapter 28 Farmed game  Pigs  Deer Wild game  Pigs  Deer BSE see Chapter 28 Additional BSE-related labelling requirements apply CSF see Chapter 28 Fresh meat  Poultry Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 NE Farmed and wild game  Feathered Other species Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 E Public health N.A. N.A. 24. Apiculture products  not for human consumption Animal health Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 NE Public health N.A. N.A. 25. Game trophies Animal health  Mammalian Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 Yes (1)  Avian NE NE Public health N.A. N.A. 26. Manure  processed Animal health Regulations (EC) No 1069/2009 (EU) No 142/2011 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 1069/2009 (EU) No 142/2011 NE Public health N.A. N.A. Section 5 General horizontal issues EU Exports to New Zealand1 New Zealand Exports to EU Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EU standards NZ standards NZ standards EU standards 27. Horizontal issues Water 98/83/EC Animal Products Act 1999 Health Act 1956 Yes (1) Animal Products Act 1999 98/83/EC Yes (1) Residues Residue monitoring  Red meat species 96/22/EC 96/23/EC Animal Products Act 1999 Food Act 1981 Yes (1) Animal Products Act 1999 96/22/EC 96/23/EC Yes (1)  Other species other products Yes (3) Yes (3) Certification Systems 96/93/EC Animal Products Act 1999 Yes (1) Equivalence status applies to all animals and animal product commodities accorded both animal and public health equivalence Yes (1)  as appropriate. Animal Products Act 1999 92/118/EEC 96/93/EC 2002/99/EC Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 2074/2005 (EC) No 1251/2008 (EC) No 1069/2009 (EU) No 142/2011 Yes (1) Equivalence status applies to animals and animal product commodities listed with Yes (1)  equivalence status under entry Numbers 3, 4A, 4C, 4D, 5A, 5C, 5D, 6A, 6C, 6D, 7A, 7B, 7C, 7D, 7E, 7H, 9, 10, 12, 15, 16, 17, 19, 21 and 23 When the official health certificate is issued after the departure of the consignment, it shall include reference to the appropriate Eligibility Document (ED), date of issuance of the eligibility document that supports the official health certificate, the date of departure of the consignment and the date of signing of the official health certificate. New Zealand shall inform the border inspection post of arrival of any certification problem after departure from New Zealand. Re-exports of imported animal products 96/93/EC Animal Products Act 1999 Food Act 1981 Biosecurity Act 1993 Yes (1) Animal products may be derived or partly derived from complying animal product(s) which originated in a third country/countries and establishment(s) eligible for trade with the EU and New Zealand. Animal Products Act 1999 Food Act 1981 Biosecurity Act 1993 96/93/EC Yes (1) Animal products may be derived or partly derived from complying animal product(s) which originated in a third country/countries and establishment(s) eligible for trade with the EU and New Zealand. Microbiological monitoring/test system (3) (4) including: test methods, standards for sampling and preparation, and regulatory actions Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 2073/2005 Animal Products Act 1999 Yes (1) Animal Products Act 1999 Regulations (EC) No 852/2004 (EC) No 853/2004 (EC) No 854/2004 (EC) No 2073/2005 Yes (1) Establishment Listing Systems (5) Regulations (EC) No 178/2002 (EC) No 882/2004 (EC) No 852/2004 (EC) No 854/2004 Animal Products Act 1999 Yes (1) Animal Products Act 1999 Regulations (EC) No 178/2002 (EC) No 882/2004 (EC) No 852/2004 (EC) No 854/2004 Yes (1) Equivalence status applies to all animal product commodities accorded public health equivalence Yes (1)  as laid down in this Annex. Procedures for establishment listings for non Yes (1)  commodities to be reviewed. 28. Miscellaneous certification provisions: Attestations are to appear on the public or animal health certificate. Issue Certification provisions Q-fever New Zealand is recognised as free of Q-fever. For trade from the EU to NZ in bovine semen and embryos, the Member State competent authority shall certify that: To the best of my knowledge and as far as I can ascertain, the donors have never been confirmed positive for Q-fever; AND For bovine semen EITHER The donors were subjected to a complement fixation test (CFT) (negative being no fixation of complement at dilution of 1:10 or higher) or ELISA test for Q-fever, on a sample collected between 21 to 120 days after each semen collection period (a period of 60 days or less) for export to New Zealand, with negative results. OR An aliquot of semen from each collection for export to New Zealand was tested using a laboratory validated Q-fever PCR test which is in accordance with the methods described in the Q-fever Chapter of the OIE Manual of Diagnostic Tests and Vaccines for Terrestrial Animals. AND For bovine embryos EITHER The donors were subjected to a complement fixation test (CFT) (negative being no fixation of complement at dilution of 1:10 or higher) or ELISA test for Q-fever, on a sample collected between 21 to 120 days after each embryo collection period for export to New Zealand, with negative results. OR A sample of embryos/oocytes and collection and/or washing fluids from each collection for export to New Zealand was/were tested using a laboratory validated Q-fever PCR test which is in accordance with the methods described in the Q-fever Chapter of the OIE Manual of Diagnostic Tests and Vaccines for Terrestrial Animals. BVD type II New Zealand is recognised as free of Bovine viral diarrhoea virus (BVDV): Type II. For trade from the EU to NZ in bovine embryos, the Member State competent authority shall certify that: EITHER The donor animal was subjected to an antigen detection ELISA or virus isolation test for BVDV, with a negative result within thirty (30) days prior to entry into the herd of origin and has been in the herd of origin for more than six (6) months prior to embryo collection for this consignment and has remained isolated from other animals that have not been tested negative. OR From the first embryo collection taken from the donor animal for this consignment, either a pooled sample of non-viable oocytes/embryos and washing fluid (as per the OIE Code Chapter for in vivo derived embryos) or an embryo, has been subject to either virus isolation test or PCR test for BVDV with negative results. Bluetongue New Zealand is recognised as free of Bluetongue and Epizootic Haemorrhagic Disease. For trade from the EU to NZ in bovine semen, the Member State competent authority shall certify that: The bovine semen complies with the provisions of the Bluetongue Chapter of the OIE Code mutatis mutandis. IBR For trade in live bovine animals from NZ to Member States or regions thereof listed in Annex I to Decision 2004/558/EC New Zealand shall certify in accordance with Article 2 of Commission Decision 2004/558/EC, and to Member States or regions thereof listed in Annex II to Decision 2004/558/EC New Zealand shall certify in accordance with Article 3 of Decision 2004/558/EC. This attestation shall appear on the health certificate according to Commission Regulation (EU) No 206/2010. BSE EU exports of products containing bovine, ovine or caprine materials to NZ (in addition to full compliance with all other relevant EU standards) This product does not contain and is not derived from bovine, ovine and caprine materials other than those derived from animals born, continuously reared and slaughtered in the European Union and which has been produced in full compliance with Regulations of the European Parliament and the Council (EC) No 999/2001 and (EC) No 1069/2009 as applicable. Note: Products which contain bovine, ovine or caprine materials other than from those derived from animals born, continuously reared and slaughtered in the European Union are required to have that component certified in accordance with the relevant, additional third country provisions in the applicable NZ certification decision. BSE NZ exports of products containing bovine, ovine or caprine materials to the EU For human consumption  fresh meat, minced meat and meat preparations, meat products, treated intestines, rendered animal fats, greaves, and gelatine: (a) The country or region is classified in accordance with Article 5(2) of Regulation (EC) No 999/2001 as a country or region posing a negligible BSE risk; (b) The animals from which the products of bovine, ovine and caprine animal origin were derived were born, continuously reared and slaughtered in a country with a negligible BSE risk. For by-products  rendered fats, pet food, blood products, processed animal protein, bones and bone products, category 3 material, and gelatine: The animal by-product does not contain and is not derived from bovine, ovine and caprine materials other than those derived from animals born, continuously reared and slaughtered in a country or region classified as posing a negligible BSE risk by a decision in accordance with Article 5(2) of Regulation (EC) No 999/2001. PRRS For trade from the EU to NZ in pig meat, the Member State competent authority shall certify that: EITHER (i) derived from animals that were continuously resident since birth in Finland or Sweden, which is free of Porcine Reproductive and Respiratory Syndrome; OR (ii) cooked to one of the following core temperature/times: 56 degrees Celsius for 60 minutes; 57 degrees Celsius for 55 minutes; 58 degrees Celsius for 50 minutes; 59 degrees Celsius for 45 minutes; 60 degrees Celsius for 40 minutes; 61 degrees Celsius for 35 minutes; 62 degrees Celsius for 30 minutes; 63 degrees Celsius for 25 minutes; 64 degrees Celsius for 22 minutes; 65 degrees Celsius for 20 minutes; 66 degrees Celsius for 17 minutes; 67 degrees Celsius for 15 minutes; 68 degrees Celsius for 13 minutes; 69 degrees Celsius for 12 minutes; or 70 degrees Celsius for 11 minutes; OR (iii) cured where the product has been subjected to a procedure which ensures the meat meets one of the following requirements: reached a pH of 5 or lower; or was fermented (lactic curing) to a pH of 6,0 or lower and age-cured/ripened for at least 21 days; or qualified for official certification as Prosciutto di Parma or an equivalent 12 month curing process; OR (iv) prepared as consumer-ready cuts packaged for direct retail sale, not including minced (ground) meat, not including the head and neck, not exceeding 3 kg per package, with the following tissues removed: axillary, medial and lateral iliac, sacral, iliofemoral (deep inguinal), mammary (superficial inguinal), superficial and deep popliteal, dorsal superficial cervical, ventral superficial cervical, middle superficial cervical, gluteal and ischiatic lymph nodes; and any other macroscopically visible lymphatic tissue (i.e. lymph nodes and lymphatic vessels) encountered during processing; OR (v) none of the above (Note: These products need to be processed in New Zealand prior to being given a biosecurity clearance.) Aujeszky's disease For trade in live pigs from NZ to Member States or regions thereof listed in Annex I and Annex II to Decision 2008/185/EC New Zealand shall certify in accordance with Decision 2008/185/EC. This attestation shall appear on the health certificate according to Commission Regulation (EU) No 206/2010. CSF  feral pigs only For trade from the EU to NZ the Member State competent authority shall certify that the products were derived from areas free from CSF in the feral porcine population for the preceding 60 days. This attestation shall appear on the health certificate: The product herein described was derived from wild pigs which were sourced from areas free from classical swine fever in the feral porcine population for the preceding 60 days.  Live bees/bumble bees For trade from NZ to the EU, the health certificate(s) for live bees/bumble bees shall bear the following attestation: The bees/bumble bees (1), herein described: (a) come from a breeding apiary, which is supervised and controlled by the competent authority; (b) in the case of honey bees, hives come from an area which is not subject to any restrictions associated with an occurrence of American foul brood (the period of prohibition has been continued for at least 30 days following the last recorded case and the date of which all hives within a radius of three kilometres have been checked by the competent authority and all infected hives burned or treated and inspected to the satisfaction of the said competent authority); (c) are from hives or come from hives or colonies (in the case of bumble bees), which were inspected immediately prior to dispatch (normally within 24 hours) and show no clinical signs or suspicion of disease including infestations affecting bees. The packaging material, queen cages, accompanying products and food are new and have not been in contact with diseased bees or brood-combs, and all precautions have been taken to prevent contamination with agents causing diseases or infestations of bees. (1) Delete as appropriate Colours for sanitary stamps Regulation (EC) No 1333/2008 prescribes the colours that could be used for sanitary stamps. Salmonella For trade from NZ to Sweden and Finland The health certificate(s) for live animals and animal products listed below, shall bear the appropriate attestation set out in the corresponding legislation, if they are imported for consignment to either Sweden or Finland: For table eggs for human consumption New Zealand shall certify in accordance with Commission Regulation (EC) No 1688/2005 For live poultry for slaughter New Zealand shall certify in accordance with Annex A to Council Decision 95/410/EC For breeding poultry New Zealand shall certify in accordance with Annex II to Commission Decision 2003/644/EC For day old chicks New Zealand shall certify in accordance with Annex III to Commission Decision 2003/644/EC For laying hens New Zealand shall certify in accordance with Annex II to Commission Decision 2004/235/EC For fresh meat covered by Regulation (EC) No 1688/2005, the following attestation is to be added The fresh meat has been subject to microbiological testing for salmonella as provided for in Regulation (EC) No 1688/2005 by sampling in the establishment of origin of this meat.  Salmonids For trade from the EU to NZ The consignment contains only beheaded, gilled, gutted and sexually immature Salmonids of the genera Onchorhynchus, Salmo or Salvelinus. Eggs/roes For trade from the EU to NZ Must be treated to render eggs/roe non-viable, commercially packaged and shelf stable. Thermised cheeses For trade from the EU to NZ The thermised cheese has a moisture content of less than 39 % and pH less than 5,6. The milk used to produce this cheese was rapidly heated to at least 64,5 °Celsius for 16 seconds. The cheese was stored at not less than 7 ° Celsius for 90 days. 29. Mutually agreed disease control measures 29.A. Mutually agreed disease status for specific diseases Rabies New Zealand, UK, Malta, Ireland and Sweden are recognised as free of rabies Equine infectious anemia New Zealand is recognised as free of EIA Brucellosis New Zealand is recognised as free of Brucella abortus and B. mellitensis Q-fever New Zealand is recognised as free of Q-fever BVD type II New Zealand is recognised as free BVD type II Bluetongue and EHD New Zealand is recognised as free of Bluetongue and EHD EU makes a submission to NZ for EHD freedom Small hive beetle New Zealand and the EU are recognised as free of small hive beetle Tropilaelaps mite New Zealand and the EU are recognised as free of tropilaelaps mite No 29.B. Mutually agreed disease control measures in the event of the occurrence of a specific disease Official health certificates shall, in accordance with Section 1(b) of Annex VII to the Agreement, bear the relevant additional attestation(s) listed under Chapter 29 of this Annex. General Attestation for all commodities: The commodity herein described was kept separate from all other commodities that did not meet the requirements during all stages of production, storage and transport and all necessary precautions were taken to prevent contamination of the commodity with any potential source of [insert relevant disease noted in the disease column below] virus. Disease specific attestation: The commodities listed in Chapter 29 i) to xxx) shall in addition to the General Attestation (noted above) for all commodities bear the relevant disease attestation(s) below: Commodity Disease Disease Attestation Number*) Optional attestations need only be applied to the certificate when applicable. (i) Milk and Milk Products: 8.0 13.0 FMD The milk/milk products herein described: EITHER 1*) have undergone sterilisation of at least F03. OR 2*) have undergone an ultra-high temperature (UHT) treatment at 132 °C for at least 1 second. OR 3*) had a pH of less than 7,0 prior to undergoing a high temperature  short time pasteurisation (HTST) treatment at 72 °C for 15 seconds. OR 4*) had a pH of more than 7,0 prior to undergoing a double high temperature  short time pasteurisation (HTST) treatment at 72 °C for 15 seconds. OR 5*) have been subjected to high temperature  short time pasteurisation (HTST) combined with the lowering of pH below 6 for one hour. OR 6*) have been subjected to high temperature  short time pasteurisation (HTST) combined with additional heating to 72 °C combined with desiccation or an equivalent validated and approved drying/desiccation process that achieves at minimum an equivalent thermal effect of 72 °C for 15 seconds. (ii) Meat (including minced meat) and meat preparations from bi-ungulates excluding head, feet, viscera and meat from swine (suidae): 4.A 4.C 5.A 5.C FMD The [insert relevant commodity] herein described (excluding feet, head and viscera) was: 1. derived from animals that have been subjected to ante-mortem and post-mortem inspections and have been found free of any sign suggestive of FMD; 2. derived from deboned carcasses from which the offal and major lymphatic glands have been removed; 3. subject to maturation at a temperature above + 2 °C for at least 24 hrs and reached a pH value of below 6 when tested in the middle of the longissimus dorsi muscle after maturation and before deboning; 4. was not derived from animals slaughtered or processed in an establishment located within a designated protection or surveillance zone, 5. Meat sourced from animals within the protection and surveillance zones is subject to official control and has been identified and controlled so as to ensure its exclusion from this consignment. (iii) Meat (including minced meat) and other animal products (including offal) derived from bi-ungulates including swine (suidae): 4.A 4.C 5.A 5.C 7.A 7.B 7.C 7.D 7.E 7.F 7.G 11.E FMD The [insert relevant commodity] herein described was: I) derived from animals that have been subjected to ante-mortem and post-mortem inspection and have been found free of any sign suggestive of FMD; AND EITHER 2*) derived from animals slaughtered 21 days prior to the estimated date of earliest infection in the territory; and not derived from animals slaughtered or processed in an establishment located within a designated protection or surveillance zone. OR 3*) derived from animals that have been resident on a holding for at least 21 days and were identified so as to allow the tracing of the holding of origin; but not derived from animals resident in holdings within a protection or surveillance zone; and the commodity has been clearly identified and detained under official supervision for at least 7 days and was not released until any suspicion of infection with the foot-and-mouth disease virus on the holding of origin has been officially ruled out at the end of the detention period; AND 4. Meat sourced from animals within the protection and surveillance zones is subject to official control and has been identified and controlled so as to ensure its exclusion from this consignment. (iv) Meat and meat preparations from Poultry (including turkeys): 4.B 4.C 5.B 5.C HPNAI  Notifiable in accordance with OIE Terrestrial Animal Health Code criteria The [insert relevant commodity] herein described was derived from animals that: EITHER 1*) have been sourced from a holding situated outside a protection or a surveillance zone; and all meat sourced from animals within the protection and surveillance zones is subject to official control and has been identified and controlled so as to ensure its exclusion from this consignment.; OR 2*) have been sourced from a holding within a surveillance zone but outside a protection zone and have been tested to give a 95 % probability of detecting a 5 % prevalence of HPNAI infection not more than 7 days prior to slaughter using virus detection tests, and/or serological tests, with negative results; and have been slaughtered in a designated establishment which has not processed poultry infected with HPNAI since last cleaned and disinfected, and have been subjected to ante-mortem and post-mortem examinations and have shown no signs suggestive of HPNAI; and all meat sourced from animals within the protection zone is subject to official control and has been identified and controlled so as to ensure its exclusion from this consignment. OR 3*) were processed on a date at least 21 days before the estimated date of earliest infection. (v) Meat and meat preparations from Poultry (including turkeys): 4.B 4.C 5.B 5.C LPNAI Notifiable in accordance with OIE Terrestrial Animal Health Code criteria The [insert relevant commodity] herein described was derived from animals that; 1. have been sourced from a holding in which there has been no evidence of LPNAI during the past 21 days; 2. have been slaughtered in an approved establishment which has not processed poultry infected with LPNAI since last cleaned and disinfected; 3. have been subjected to ante-mortem and post-mortem examinations and have shown no signs suggestive of LPNAI; (vi) Meat and meat preparations from Poultry (including turkeys): 4.B 4.C 5.B 5.C ND The [insert relevant commodity] herein described was derived from: 1. Animals from holdings free from ND and not situated in an ND protection or surveillance zone; AND EITHER 2*) have not been vaccinated against ND; OR 3*) were vaccinated against ND using a vaccine complying with the standards described in Commission Decision 93/152/EEC (the nature of the vaccine used and the date of vaccination shall also be stated in the certificate). AND 4. The animals showed no clinical sign of ND on the day of shipment to the slaughter house and were further subjected to ante-mortem and post-mortem examination and having showed no clinical signs suggestive of ND; were slaughtered in an approved establishment that is subject to regular inspection by the Veterinary Competent Authority and which has not processed poultry infected with ND since having last cleaned and disinfected. (vii) Meat Products and other processed products derived from bi-ungulates including swine (suidae) and poultry (including turkeys): 6.A 6.B 6.C 6.D 7.B 7.C 7.D 7.E 7.F 7.G7.H FMD, CSF, SVD, ASF, RND, ND, LPNAI, HPNAI, PPR The [insert relevant commodity] herein described has been heat treated in a hermetically sealed container with an F0 value of 3,00 or more (viii) Meat Products and other processed products derived from bi-ungulates including swine (suidae) and poultry (including turkeys): 6.A 6.B 6.C 6.D 7.B 7.C 7.D 7.E 7.F 7.G7.H FMD, CSF, SVD, RND, ND, LPNAI, HPNAI, PPR EITHER 1*) The [insert relevant commodity] herein described has been heat treated to a minimum temperature of 70 °C throughout the product. OR 2*) The [insert relevant commodity] herein described has been heat treated to 70 °C for minimum 30 minutes or an equivalent validated and approved thermal process. (ix) Meat Products and other processed products derived from bi-ungulates including swine (suidae): 6.A 6.C 6.D 7.B 7.C 7.D 7.E 7.F 7.G7.H FMD, CSF, SVD, ASF, RND, PPR The [insert relevant commodity] herein described has undergone heat treatment in a hermetically sealed container to at least 60 °C for a minimum of 4 hours, during which time the core temperature has reached at least 70 °C for 30 minutes. (x) Meat Products and other processed products derived from swine (suidae): 6.A 6.C 6.D 7.B 7.C 7.D 7.E 7.F 7.G7.H ASF The [insert relevant commodity] herein described has been heat treated to a minimum temperature of 80 °C throughout the product. (xi) Meat Products and other processed products (boneless) derived from bi-ungulates including swine (suidae): 6.A 6.C 6.D 7.B 7.C 7.D 7.E 7.F 7.G7.H FMD, CSF, SVD, ASF, RND The [insert relevant commodity] herein described is boneless and has undergone a natural fermentation and maturation process for not less than nine months resulting in the following characteristics: Aw value of not more than 0,93 or a pH value of not more than 6,0. (xii) Meat Products and other processed products (including bone in) derived from bi-ungulates including swine (suidae): 6.A 6.C 6.D 7.B 7.C 7.D 7.E 7.F 7.G7.H FMD, CSF, SVD The [insert relevant commodity] herein described which may contain bone has undergone a natural fermentation and maturation process for not less than nine months resulting in the following characteristics: Aw value of not more than 0,93 or a pH value of not more than 6,0. (xiii) Meat Products and other processed products derived from bi-ungulates including swine (suidae): 6.A 6.C 6.D 7.B 7.C 7.D 7.E 7.F 7.G7.H FMD, PPR The [insert relevant commodity] herein described has been heat treated to ensure a core temperature of at least 65 °C is reached for the time necessary to achieve a pasteurisation value (PV) equal to, or more than, 40. (xiv) Meat Products and other processed products derived from swine (suidae): 6.A 6.C 6.D 7.B 7.C 7.D 7.E 7.F 7.G7.H CSF The [insert relevant commodity] herein described is a dry cured pork meat1 and is; EITHER 1*) Bone-in Italian style pork ham that has been cured with salt and dried for a minimum of 313 days1; OR 2*) Bone-in Spanish style pork, Iberian shoulder, that has been cured with salt and dried for a minimum of 252 days1; OR 3*) Bone-in Spanish style pork, Iberian loin, that has been cured with salt and dried for a minimum of 126 days1; OR 4*) Bone-in Spanish style pork, Serrano ham, that has been cured with salt and dried for a minimum of 140 days1. Foot note 1: At the time of publication import conditions for pork meat into New Zealand may apply curing times exceeding the minimum stated for CSF. (xv) Meat Products and other processed products derived from swine (suidae): 6.A 6.C 6.D 7.B 7.C 7.D 7.E 7.F 7.G7.H ASF The [insert relevant commodity] herein described has been subject to treatment involving natural fermentation and maturation during at least 190 days for hams and 140 days for loins. (xvi) Animal Casings derived from ruminants: 7.A 12.0 FMD The animal casings herein described have been cleaned, scraped and either salted with sodium chloride for 30 days or bleached or dried after scraping and were protected from recontamination after treatment. (xvii) Processed (rendered) Animal Protein, lards, fats and petfood derived from ungulates and poultry (including turkeys): 15.0 17.0 21.0 FMD, SVD, RND, PPR, ASF, ND, LSD The [insert relevant commodity] herein described has been thermally treated in accordance with minimum regulatory standards and to a minimum 90 degrees Celsius for ten minutes throughout the product. (xviii) Wool and fibre from ruminants: 20.0 FMD, RND EITHER 1*) The [insert relevant commodity] herein described has been stored at 18 °C for 4 weeks, or 4 °C for 4 months, or 37 °C for 8 days OR 2*) The [insert relevant commodity] herein described has been subject to industrial scouring by immersion in water soluble detergent at 60-70 °C. OR 3*) The unprocessed [insert relevant commodity] has been cleaned, dried and securely enclosed in packaging in accordance with the requirements of Regulation (EC) No 1069/2009 (xix) Treated Hides and Skins: 19 FMD, RND The hides or skins herein described have been salted for 7 days in sea salt containing at least 2 % sodium carbonate. (xx) Treated Hides and Skins: 19 FMD EITHER 1*) The hides or skins herein described have been dry or wet salted for 14 days prior to dispatch and have been shipped by sea. OR 2*) The hides and skins herein described have been dried for 42 days at temperatures of at least 20 °C. (xxii) Fully Treated Hides and Skins (wet blue, pickled, limed or hides that have completed the tanning process): 19 FMD, RND Fully treated hides and skins can be traded without restriction provided that these products have been submitted to the usual chemical and mechanical processes in use in the tanning industry. The following attestation may be applied in order to facilitate trade: The fully treated hides and skins described have been submitted to the usual chemical and mechanical processes in use in the tanning industry. (xxiii) Bovine Semen: 1 FMD The semen herein described: EITHER 1*) was derived from donor animals which were kept in a semen collection centre where no animals have been added in last the 30 days before collection and FMD has not occurred within 10 kilometres for 30 days before and after collection, and which showed no clinical sign of FMD on the day of collection, have not been vaccinated against FMD and were subjected, not less than 21 days after collection of the semen, to a tests for antibodies against FMD virus, with negative results and no other animals present in the semen collection centre has been vaccinated against FMD. Additionally, the semen was collected from a semen collection centre not located within a protection or surveillance zone and any semen collected within a protection and surveillance zone has been clearly identified and detained under official supervision; and the semen collected, was further processed and stored in conformity with the provisions of Chapter 4.5 or Chapter 4.6 of the OIE Terrestrial Animal Health Code as relevant and was further stored in the country of origin for a period of at least one month following collection, and during this period no animal on the establishment where the donor animals were kept showed any sign of FMD. OR 2*) has been collected and stored frozen at least 21 days before the estimated date of earliest infection with the foot-and-mouth disease virus on a holding in the protection and surveillance zone; and any semen collected after the date of earliest infection has been stored separately and was only released after all the measures relating to the outbreak of FMD have been removed; and all animals accommodated in the semen collection centre have undergone a clinical examination and samples taken have been subjected to a serological test to substantiate the absence of infection in the centre concerned; and the donor animals have been subjected with negative result to a serological test for the detection of antibodies against the FMD virus on a sample taken not earlier than 28 days after the collection of the semen. (xxiv) Bovine Semen: 1 BT The semen herein described was derived from donor animals: EITHER That were kept in a vector-protected establishment for at least 60 days before the commencement of, and during, collection of the semen; OR That were subjected to a serological test according to the OIE Manual of Diagnostic Tests and Vaccines for Terrestrial Animals to detect antibody to the BTV group, with negative results, at least every 60 days throughout the collection period and between 21 days and 60 days after the final collection for the consignment to be exported: OR That were subjected to an agent identification test according to the OIE Manual of Diagnostic Tests and Vaccines for Terrestrial Animals on blood samples collected at commencement and conclusion of, and at least every 7 days (virus isolation test) or at least every 28 days (for PCR test) during, semen collection for the consignment to be exported, with negative results: OR The semen collection centre is not within an infected (restricted) zone. Semen from infected (restricted) zones has been clearly identified and detained under official supervision. AND The semen was collected, processed and stored in conformity with the OIE standards. (xxv) Bovine Semen: 1 LSD The semen herein described was derived from donor animals: That showed no clinical sign of LSD on the day of collection of the semen and for the following 28 days; and the animals were kept in the exporting country for the 28 days prior to collection, in a semen collection centre where no case of LSD was officially reported during that period, and the centre was not situated in either a LSD infected zone or buffer zone and any semen from buffer zone has been clearly identified and controlled. (xxvi) In vivo derived bovine embryos (except embryos that have been subjected to penetration of the zona pellucida): 2 FMD The in vivo derived embryos herein described were derived from donors that: Were free of clinical signs of FMD, at the time of collection; and from which the embryos were conceived by artificial insemination using semen collected, processed and stored in semen collection centres approved by the competent authority in conformity with OIE standards. In addition the embryos have been collected, processed and stored in accordance with standards laid down by the competent authority; AND The donor animals from which the embryos were collected originate from a herd(s) that was/were not located within a protection or surveillance zone. Embryos collected within the protection and surveillance zones have been clearly identified and detained under official supervision. (xxvii) In vivo derived bovine embryos (except embryos that have been subjected to penetration of the zona pellucida): 2 BT The in vivo derived embryos herein described were derived from donors that: Were free of clinical signs of BT at the time of collection and from which the embryos were conceived by artificial insemination using semen collected, processed and stored in semen collection centres approved by the competent authority in conformity with the OIE standards. AND The embryos were collected, processed and stored in accordance with standards laid down by the competent authority. (xxviii) In vivo derived bovine embryos (except embryos that have been subjected to penetration of the zona pellucida): 2 VS The in vivo derived embryos herein described were derived from donors that: Were kept for 21 days prior to, and during, collection in an establishment where no case of VS was reported during that period and were subject to a diagnostic test for VS, with negative results, within 21 days prior to embryo collection. In addition the embryos were collected, processed and stored in conformity with OIE notified standards; and the establishment was not located within a protection or surveillance zone. Embryos collected within protection and surveillance zones has been clearly identified and detained under official supervision. (xxix) In vivo derived bovine embryos (except embryos that have been subjected to penetration of the zona pellucida): 2 CBPP The in vivo derived embryos herein described were derived from donors that: EITHER 1*) have not been vaccinated against CBPP and were subjected to the complement fixation test for CBPP with negative results, on two occasions, with an interval of not less than 21 days and not more than 30 days between each test, the second test being performed within 14 days prior to collection; and were isolated from other domestic bovidae from the day of the first complement fixation test until collection; OR 2*) were vaccinated using a vaccine complying with the standards described in the OIE Manual of Diagnostic Tests and Vaccines for Terrestrial Animals not more than 4 months prior to collection; AND showed no clinical sign of CBPP on the day of collection of the embryos; and were kept since birth, or for the past 6 months, in a herd(s) where no case of CBPP was reported during that period, and that the herd(s) was/were not situated in a CBPP infected zone; and the embryos were collected, processed and stored in accordance with standards laid down by the competent authority. (xxx) Poultry hatching eggs: 2 LPNAI, HPNAI  Notifiable in accordance with OIE Terrestrial Animal Health Code criteria Avian influenza (OIE notifiable) Newcastle disease For trade from the EU to NZ: The poultry hatching eggs herein described were derived from source flocks and hatcheries within a Ministry for Primary Industries approved compartment free of notifiable avian influenza [and/or] Newcastle disease [delete as appropriate] (xxxi) Live bees/bumble bees: 3 Small hive beetle (Aethina tumida) For trade from NZ to the EU: (a) hives come from an area at least 100 km radius which is not subject to any restrictions associated with the suspicion or confirmed occurrence of the small hive beetle (Aethina tumida) and where these infestations are absent; (b) the bees/bumble bees (1) as well as their packaging have undergone a visual examination to detect the occurrence of the small hive beetle (Aethina tumida) or their eggs and larvae. (1) Delete as appropriate (xxxii) Live bees/bumble bees: 3 Tropilaelaps mite (Tropilaelaps spp.) For trade from New Zealand to the EU: (a) hives come from an area at least 100 km radius which is not subject to any restrictions associated with the suspicion or confirmed occurrence of the Tropilaelaps mite (Tropilaelaps spp.), and where these infestations are absent; (b) the bees/bumble bees (1) as well as their packaging have undergone a visual examination to detect the occurrence of the Tropilaelaps mite (Tropilaelaps spp.). (1) Delete as appropriate ANNEX VII CERTIFICATION Official health certificates will cover consignments of live animals and/or animal products being traded between the Parties. Section 1: Health attestations: (a) For commodities with equivalence Yes-1  agreed (i) The following model health attestation to be used (equivalence for animal and/or public health as appropriate). Refer Yes (1) Annex V; The live animal(s) or animal product(s) herein described, complies/y with the relevant (European Union/New Zealand (6)) standards and requirements which have been recognized as equivalent to the (New Zealand/European Union (6)) standards and requirements as prescribed in the European Union/New Zealand Agreement on sanitary measures (Council Decision 97/132/EC). Specifically, in accordance with (insert ¦ exporting Party's legislation) (7) (6) Delete as appropriate." (6) Delete as appropriate." (7) Optional, at the discretion of the importing Party. " AND (ii) The additional attestation(s) described in Chapter 28 of Section 5 of Annex V, as relevant and referred to as Special Conditions  within Annex V, to be used. (iii) For EU exports to New Zealand, the additional attestation(s) to be used: the animal product is eligible for intra-Union trade without restriction . (iv) For exports from New Zealand: For consignments of commodities for which the model health attestation as referred to in Section 1 paragraph (a)(i) is prescribed and equivalence is established in Annex V, Section 5, Chapter 28, Subchapter Certification systems , the additional attestation to be used when certificates are issued after the date of departure (8) of consignments: The undersigned officer certifies this consignment on the basis of eligibility document(s) (specify reference to the appropriate Eligibility Document(s) ED)) issued on (insert date), which were ascertained by him/her and were issued prior to the departure of the consignment . (b) For all commodities Following confirmation by the exporting party, in accordance with Article 12, that a disease listed in Chapter 29.B. of Section 5 of Annex V has occurred, the relevant additional attestation(s), as described in Chapter 29.B. of Section 5 of Annex V, shall be applied to official health certificates. The relevant additional attestation(s) provided for in Chapter 29.B. of Section 5 of Annex V to be used until a regionalisation decision is taken by the exporting party, in accordance with Article 6, or as otherwise mutually agreed. Section 2: Completion of Certificates: (a) When issuing a paper certificate, the signature and official seal applied must be in a colour different to that of the printing. (b) For exports from New Zealand: when a paper official health certificate is issued, the official health certificate shall be issued in English, as well as in one of the languages of the Member State in which the border inspection post where the consignment is presented, is situated. (c) For exports from the European Union: the official health certificate shall be issued in the language of the Member State of origin, as well as in English. (d) Each consignment intended for export shall be supported by an original health certificate(s), or original veterinary document(s) or other original document(s) where specified under the Agreement which convey agreed sanitary information. (e) Minor modifications to the format of the model certificate are permitted. (f) The official health certificates do not need to include the explanatory notes providing guidance for completion, nor the attestations that are irrelevant to the consignment. Section 3: Electronic Data Transmission: (a) The exchange of original veterinary certificate(s) or other original document(s)/information may occur by paper based systems and/or secure methods of electronic data transmission offering equivalent certification guarantees, including the use of digital signature and non-repudiation mechanism. Where the exporting Party elects to provide electronic official health certificates and/or veterinary document(s), the importing Party must have determined that equivalent security guarantees are being provided. The importing Party's agreement for the exclusive use of electronic certification can either be recorded in one of the Annexes to the Agreement or by correspondence in accordance with Article 16(1) to the Agreement. The Parties shall take all necessary steps to ensure the integrity of the certification process, to guard against fraud and prevent false and misleading certification. Electronic data transmission systems offering equivalent guarantees: New Zealand  E-cert EU  TRACES (b) The official health certificate shall be issued and provided to the border inspection post either: (i) As an original signed paper certificate, or (ii) Electronically through use of electronic data transmission using E-cert and TRACES according to the procedure described in Section 3 (a). Section 4: Controls: The controlling authority shall ensure that official certifying officers are aware of the importing party's health conditions as prescribed in this Agreement and are obliged to certify to these requirements where appropriate. ANNEX VIII FRONTIER CHECKS AND INSPECTION FEES A. FRONTIER CHECKS ON CONSIGNMENTS OF LIVE ANIMALS AND ANIMAL PRODUCTS Type of frontier check (9) : Rate in % 1. Documentary and Identity checks Both Parties will perform documentary checks 100 Identity check means a discretionary (10) confirmatory check by the Competent Authority to ensure that the sanitary certificate(s)/document(s) or other document(s) provided for by sanitary legislation correspond with the product within the consignment (11). In the case of sealed containers, such identity check may consist of only verifying that the seals are intact and that container identity information and the seal number correspond to those given in the accompanying sanitary documentation or certificate. 2. Physical checks (including random or targeted) Live animals, except bees and bumble bees 100 Queen bees and small colonies of bumble bees 100 Bees and bumble bees packages 50 (12) Semen/embryos/ova 10 Live animals (13) and animal products for human consumption listed in Annex V to Council Decision 97/132/EC 1 Animal products not for human consumption listed in Annex V to Council Decision 97/132/EC 1 Processed animal protein not for human consumption (bulked) 100 % for the first 6 consignments and then 1-10 %. B. INSPECTION FEES The fees specified in B.I and II of this Annex shall be applied to imports. Fees, unless otherwise agreed, shall be set so that they only recover the actual costs of border inspection service and shall not be higher than the equivalent consignment fee charged for the same commodity imported from other third countries. B.I. For the European Union Live animals and germplasm inspection fees: Inspection fees shall be applied in accordance with Annex V to Regulation (EC) No 882/2004. Products of animal origin: Inspection fees shall be applied in accordance with Annex V to Regulation (EC) No 882/2004 with a reduction of 22,5 % (14). However, for the transit of goods through the Union, inspection fees shall be applied in accordance with Annex V to Regulation (EC) No 882/2004 without reduction. B.II. For New Zealand Live animals and germplasm inspection fees: Inspection fees shall be applied in accordance with New Zealand  Biosecurity (Costs) Regulations. Products of animal origin: Documentary and identity checks inspection fees: Single consignment  Maximum 149,60(+ gst) NZD per consignment Multi container consignments  Maximum 149,60(+ gst) NZD for the first container and a Maximum of 75 (+ gst) NZD/container for additional containers Break bulk consignments  Maximum 149,60(+ gst) NZD/hour Documentary, identity + physical checks inspection fees: Single consignment  inspection fees applied in accordance with New Zealand regulations: Animal Health Biosecurity (Costs) Regulations Public Health Fees and Charges Regulation Inflation adjustment for New Zealand's inspection fees: New Zealand inspection fees may be adjusted on an annual basis in accordance with the following formula: Maximum inspection fee = Annex VIII listed inspection fee Ã  (1 + average inflation rate/100*)(Current year  2009) * as calculated on an ongoing basis for New Zealand as published by the Reserve Bank of New Zealand. (1) Commodities must be fully eligible for unrestricted intra-Union trade, unless otherwise indicated. (2) All entries referring to Regulations (EC) No 852/2004, (EC) No 853/2004, and (EC) No 854/2004 shall be construed to include relevant implementing measures and microbial criteria as laid down in Regulations (EC) No 2073/2005, (EC) No 2074/2005 and (EC) No 2076/2005. (3) For exported products it is the responsibility of the exporter (food business operator) to ensure that exported products meet the microbiological food safety criteria of the importing party. (4) Applies to the meat, fishery and dairy sectors. (5) New Zealand establishments and facilities information will be entered into the EU TRACES system (or any successor system) by the New Zealand Competent Authority. New Zealand guarantees that the establishments fulfil the conditions as laid down in the Agreement. The Commission will update and publish the information on the Commission website without undue delay and normally within 2 working days. The Commission may, where a guarantee is unsatisfactory, not publish an establishment on the Commission website. If the Commission decides not to publish an establishment on the Commission website it will provide the reason(s) to the New Zealand authority without undue delay. (8) Date of departure is the date on which the vessel left the final port of New Zealand. (9) The Competent Authority may delegate these activities, including physical inspections, to a responsible person or an agency, in accordance with the legislation of the importing Party. (10) In accordance with the legislation of the importing Party. (11) For the purposes of this Annex, consignment  means a quantity of products of the same type, covered by the same veterinary certificate(s) or veterinary document(s), or other document(s) provided for by veterinary legislation, conveyed by the same means of transport and coming from the same third country or part of such country. Same means of transport  means carrier (e.g. vessel, aircraft). (12) For consignments of packaged bees containing less than 130 packages 50 % of the consignment is to be subject to inspection. For consignments containing more than 130 packages, a sample of 65 packages randomly selected from the consignment must be inspected to achieve a 95 % confidence interval of detecting 5 % incidence of disease. (13) As covered by Chapter 10 of Annex V. (14) Calculated on the assumption that the rate of the physical checks for New Zealand imports is only 10 % of the normal physical checks rate applied to other third countries and assuming that the costs for physical checks account for 25 % of the total fees costs.